Citation Nr: 0506066	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a head, 
neck and back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to June 
1950.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

This case was the subject of a Board remand dated in December 
2003. 


FINDINGS OF FACT

1.  Although there is a showing of a current disability of 
the neck and low back, the preponderance of the evidence 
demonstrates that the veteran experienced no significant in-
service injury or disease of the head, neck or back. 

2.  There is no record of a complaint or treatment of the 
current disability, to include arthritis of the spine, until 
over 30 years after service.

3.  There is no competent medical evidence relating the 
claimed in-service injury to a current disability of the 
head, neck, or back.  


CONCLUSION OF LAW

Residuals of an injury of the head, neck and back were not 
incurred in active service, nor may arthritis of the spine be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 
1113, 1131, 1137, 5107 (West  2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  These 
new provisions redefine the obligations of VA with respect to 
the duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the December 2001 rating decision, the March 
2002 Statement of the Case, the June 2002 and October 2004 
Supplemental Statements of the Case, and October 2001 and 
March 2004 letters sent to the veteran by the RO, adequately 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements. 

The Statement of the Case and Supplemental Statements of the 
Case set forth the laws and regulations applicable to the 
veteran's claim.  Further, October 2001 and March 2004 
letters from the RO to the veteran informed him of the type 
of evidence that would substantiate his claim (an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; a current disability; and a relationship 
between the current disability and an injury, disease or 
event in service); that he could obtain and submit private 
evidence in support of his claim; and that he could have the 
RO obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  He was additionally informed that 
he could obtain and submit private evidence in support of his 
claim, and that he could  have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  
Additionally, the March 2004 RO letter requested that the 
veteran submit any evidence he knew of in his possession.  
See 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In sum, the veteran was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was provided to the 
in October 2001, before the December 2001 RO decision that is 
the subject of this appeal.  However, the original RO notice 
did not inform the veteran that he should submit any evidence 
in support of his claim.  See 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Pelegrini, the Court acknowledged that the VA Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached" (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error").   In this case, the appellant did not 
receive notice that he should submit any evidence in his 
possession until March 2004.  However, in March 2004, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
appellant in October 2004.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice prior to initial 
adjudication of the claim covering all content requirements 
is harmless, non-prejudicial error.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records and service personnel records.  In addition, as noted 
above, the RO contacted the veteran by October 2001 and March 
2004 letters and asked him to identify all medical providers 
who treated him for his claimed disability.  The RO has 
obtained all identified evidence.

As to any duty to provide an examination and/or opinion 
addressing the question of whether disabilities of the head, 
back or neck began during or are causally linked to service, 
the Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See § 3 of 
the VCAA (codified as amended at 38 U.S.C. § 5103A(d) (West 
2002)); 66 Fed. Reg. at 45,626-45,627, 45,631 (codified at 38 
C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999) ("In order to prevail on the issue of service 
connection . . . there must be medical evidence of a current 
disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

With no diagnosis of or findings attributable to an injury of 
the head, back or neck until December 1980, over 30 years 
post-service, the Board finds that there is no duty to 
provide an examination and/or medical opinion.  Arguably, 38 
U.S.C. § 5103A mandates a nexus opinion when there are 
pertinent abnormal clinical or laboratory findings recorded 
during or proximate to service (i.e., a pertinent abnormal 
finding that is attributed to or at least suggestive of the 
disability at issue sometime short of the amount of time that 
has elapsed between service and the initial diagnosis in this 
case) and competent post-service evidence of the claimed 
disability.  Here, while there is medical evidence of a 
current diagnosis of  neck and back disability, there is no 
suggestion of a symptom, clinical finding, or laboratory 
finding attributable to an in-service injury of the head, 
neck or back during service or until approximately 30 years 
thereafter.  Without such evidence, the Board must conclude 
that no additional development is required based on the facts 
of this case, to include a medical examination and/or opinion 
where the examiner would be asked whether there is a causal 
link between a current diagnosis and service medical records 
that contain no suggestion of the disability.  See § 3 of the 
VCAA (codified as amended at 38 U.S.C. § 5103A(d)); Hickson, 
supra; Pond, supra.  Consequently, the Board must conclude 
that the preponderance of the evidence is against the claim, 
and it must be denied.  See also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

In addition, the case was remanded by the Board in December 
2003 for additional development of the evidence, including 
obtaining the veteran's service personnel records and, 
assuming an adequately specific reply from the veteran to 
several very specific questions posed by the Board regarding 
his claimed in-service injury and treatment, additional 
records as well.  A review of the record shows that the RO 
has complied with all remand instructions.  Stegall v. West, 
11 Vet. App. 268 (1998).  The RO obtained the veteran's 
service department records, but could not take further action 
because the veteran did not reply to the detailed questions 
listed at page two of the March 2004 VCAA letter sent to him 
by the RO.  Moreover, as is reflected in the analysis section 
of this decision, the Board concludes that the medical and 
service personnel records obtained by the RO, in conjunction 
with the other lay and medical evidence of record, provide 
sufficient competent medical evidence to decide the claim.  
See 38 U.S.C.A. § 5103A(d).

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 707(b), 117 Stat. 2651, 2673) (Dec. 2003).

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's, claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

Factual Background

The veteran served on active duty from June 1947 to June 
1950.  He seeks service connection for residuals of an injury 
to the head, neck and back.  In a September 2001 written 
statement, he indicated that he was injured during a fall on 
the USS George Clamor troop transport in 1949.  In a December 
2001 written statement, he indicated that he received 
treatment at a private hospital in Ocean Side, California, 
for the 20-foot in-service on-ship fall, though he could not 
recall the name of the hospital at which he was treated. 

The veteran's service medical and service department records 
are silent for an injury to the head, back or neck.  At 
discharge from service, examination of the spine and 
extremities, neurological examination, and examination of the 
head, face, and neck were all without significant 
abnormalities.  

A June 1950 certificate of the veteran's discharge states 
that the veteran received no wounds in service and was in no 
battles, engagements, skirmishes, or expeditions.  His 
character of service was indicated to be excellent.

In February 1981, the RO received the veteran's application 
for non-service-connected pension benefits.  He left three 
sections blank on the application, sections 26, 27, and 28.  
Those sections pertained to identification of any in-service 
medical treatment, and physicians and lay-persons who had 
knowledge of potentially service-connected disabilities.  The 
directions to the application indicated that these sections 
"need NOT to be completed unless you are claiming 
compensation for a disability incurred in service."  
(Emphasis in original.)

In connection with the February 1981 application for VA non-
service-connected pension benefits from the veteran, a 
private physician completed two January 1981 certificates 
regarding treatment of symptoms of neck pain, headaches, arm 
pain, back pain, and leg pain.  The history recorded was that 
the veteran was injured while working on a house about a year 
prior to treatment, and had experienced problems for many 
years.  Clinical, laboratory and/or X-ray findings were 
summarized as indicating cervical discogenic disease.  The 
major diagnosis was severe sprain and discogenic disease of 
the cervical spine.  Additional diagnoses were a severe 
lumbosacral sprain, and severe brachial neuritis and sciatic 
radiculitis.

In July 1982, the Board denied the veteran's claim for non-
service-connected pension benefits on the basis that the 
veteran did not have service during a period of war.  

Beginning in September 1991, the veteran received VA 
treatment for pains in the neck, both shoulders, wrists, and 
low back.  A VA radiological report dated in January 1992 
indicates that the veteran had marginal hypertrophic spurring 
in the vertebral bodies of C4 and C5.  These changes were 
noted to have been previously observed in July 1984.  The 
intervertebral disc spaces and body heights were preserved.  
No acute fractures or dislocations were demonstrated.  The 
lumbar spine showed spurring at L3-L4, with no other 
significant abnormalities. 

In March 1992, the veteran again applied for non-service-
connected pension benefits.  The March 1992 application 
indicated that the veteran had chronic arthritis in both 
knees, bruised lower back and neck bones, a right side 
hernia, left side liver malfunction and pain, and lower back 
arthritis.  Sections 26, 27, and 28 of the application, 
pertaining specifically to claims for service-connected 
disability compensation, were crossed out in pen with the 
accompanying notation "NA."  The RO denied the veteran's 
claim for non-service-connected disability pension benefits 
in August 1992, on the basis that the veteran had no wartime 
service.

In September 2001, the RO received the veteran's application 
for injuries to the low back, head and cervical spine, 
claimed as a residual of a 20 foot in-service on-ship fall.  
The below-described additional evidence has been received in 
association with this application.

Private medical records dated in April 1995 include a 
diagnosis of generalized arthritis.  Private X-rays dated in 
August 1996 indicate that the veteran had mild degenerative 
disc disease of the lower thoracic spine.  Private records of 
treatment in May 1997 indicate the veteran was seen for neck 
and shoulder pain, among other conditions.  Private records 
of treatment in September 1997 indicate that the veteran was 
receiving medical treatment and physical therapy for the 
cervical spine.  Private records of treatment dated in 
November 1997 indicate that a TENS unit was recommended for 
treatment of the veteran's low back, upper back and neck 
pain.  Private records of treatment in February 2002 indicate 
that the veteran was receiving medical treatment and physical 
therapy for cervical spine, shoulder, upper back, and neck 
problems.  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.   38 C.F.R. § 3.303(b).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  
   
The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
presumption of service connection for colon disability to be 
rebutted by clear and convincing evidence in the form of 
absence of post-war medical records of treatment for colon-
related problems for period of over 40 years).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2003).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Private and VA treatment records dated from 1980 forward are 
sufficient to establish that the veteran has pathology of the 
neck and lower back, including arthritis, to which his 
current complaints may be attributed.  He has submitted 
sufficient proof of a current disability.  See Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Because there is no indication in the record that such 
arthritis existed within one year of the veteran's June 1950 
discharge from service, 38 C.F.R. §§ 3.307 and 3.309(a) are 
not for application in this case.  That is, the regulatory 
criteria regarding the presumption of service connection for 
arthritis are not met.

Although a current disability is shown, the medical evidence 
of record contains multiple indicia that the veteran did not 
experience a medically significant injury to the head, neck, 
or back during service.  See Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Service medical records indicate no in-service 
injury, disease, complaints, or pathology of the head, neck, 
or back, and examination of these areas was negative at 
discharge from service.  The service department records 
contain no indication of a 20-foot fall, or of any 
significant fall, during service.  A June 1950 certificate of 
the veteran's service indicates that he received no wounds 
during service.  Certification of private medical treatment 
for head, neck and back pain in December 1980 and January 
1981 includes a history of a severe work-related injury about 
a year prior to the treatment, and states that the veteran 
had experienced problems for many years, but contains no 
history of an in-service injury to the head, neck and back 
during service, over 30 years prior to the work-related 
injury.  Applications for non-service-connected pension dated 
in February 1981 and in March 1992 contain no indication that 
the veteran received an in-service injury to the head, neck 
and back during service; those parts of the form which would 
have pertained to such an injury were not completed in 
February 1981 and were crossed out and marked as not 
applicable in March 1992.  Private records of treatment from 
April 1995 through February 2002 are similarly silent for a 
history of an injury to the head, neck or back during 
service.  The above-described evidence demonstrates a lack of 
continuity symptomatology between service and the work-
related injury in approximately 1979, and a lack of 
documented medical treatment between service until 1980, over 
30 years later, both of which weigh substantially against the 
veteran's claim.  See 38 C.F.R. § 3.303(b); Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Juxtaposed against this large body of negative evidence, the 
only evidence of an in-service fall to which the veteran's 
current head, neck and back complaints might be attributable 
to is the veteran's lay testimony to this effect, as first 
related to VA in September 2001, over 50 years after the 
claimed injury.  Although the veteran is competent to relate 
that he fell during service, his recollection of the 
seriousness of the injury over 50 years later is less 
probative than the contemporaneous negative findings in the 
service medical and service department records.  

Further, the veteran is not medically competent to relate any 
fall he may recall during service to his current head, neck 
and back complaints; the veteran, as a lay person, is not 
competent to provide medical opinions, and his assertions as 
to medical diagnosis or causation cannot constitute medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   
There is no competent medical evidence of record relating an 
in-service disease or injury to the veteran's current head, 
neck and back complaints.

In sum, although there is a showing of a current disability, 
the preponderance of the evidence demonstrates that the 
veteran experienced no significant in-service injury or 
disease of the head, back or neck during service; and there 
is no documented complaint or treatment of the current 
disability until over 30 years after service.  Further, there 
is no competent medical evidence relating the claimed in-
service injury to a disease or injury during service.  
Accordingly, service connection for residuals of an injury to 
the head, neck and back is not warranted. 

As the preponderance of the evidence is against the claim for 
service connection for residuals of a head, neck and back 
injury, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).









ORDER

Entitlement to service connection for residuals of a head, 
neck and back injury is denied.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


